[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION MOTION FOR COMPLIANCE DATED NOVEMBER 16, 1992 (No. 122)
The defendant's Motion for Compliance regarding the production of documents attached to the plaintiff's letter of November 23, 1991 to Assistant Attorney General Wholean is granted. Those attachments were identified on August 9, 1993 as plaintiff's Exhibits B through F.
The court finds the plaintiff knew there was no attorney-client relationship between himself and Mr. Wholean, or the Attorney General's office. See page 2 of plaintiff's letter of November 23, 1991 as well as page 68, lines 2-4 of the plaintiff's deposition testimony on August 14, 1992.
Furthermore, even if such a relationship existed, the plaintiff waived the privilege in his communication of November 23, 1991 in which he referred to Mr. Wholean's letter of November 13, 1991 and responded to material therein.
For the foregoing reasons, the defendant's motion for compliance with its request for production is granted.
LEHENY, JUDGE